Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rienzi, J.), rendered May 13, 2005, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a *693hearing, of that branch of the defendant’s motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, a parole officer’s question about contraband bore a substantially rational and reasonable relation to the parole officers’ duty with respect to the defendant, a parolee (see People v Santos, 31 AD2d 508 [1969], affd 25 NY2d 976 [1969], cert denied 397 US 969 [1970]; see also People v Huntley, 43 NY2d 175, 181 [1977]; cf. People v Jackson, 46 NY2d 171, 174-175 [1978]). Accordingly, the search which followed his answer to that question was proper.
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Florio, J.E, Krausman, Mastro and Covello, JJ., concur.